DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,113,879 B2 (patent 879). Although the claims at issue are not identical, they are not patentably distinct from each other because while they are not the same, the claims are similar with the present claims being slightly broader than the claims of 11, 113,879 B2.
4.	The following is a table showing the claim correspondence between claims 1-11, 15--21, and 28-30 of the present application with claims 1-6, 8-12, and 14-20 of patent 879.
Claims of present application 
1
2
3
4
5
6
7
8
9
Claims of Patent 879
1
2
3
4
5
6
1
8
9


10
11
15
16
17
18
19
20
21
28
10
11
12
12
11
14
15
16
17
18


29
30
19
20


5.	The following is a table showing the claim limitation correspondence between claims 1 of present application with claim 1 of patent 879.
Claim 1 of present application 
Claim 1 of patent 879
1. A system for generating an augmented reality environment from a two-dimensional illustration of a floorplan, comprising: 
1. A system for generating an augmented reality environment from a two-dimensional illustration of a floorplan, comprising: 
means for capturing an image of an two-dimensional illustration of a floorplan; 
means for capturing an image of an two-dimensional illustration of a floorplan of a structure; 
and a processor in communication with the means for capturing the image, the processor: 
and a processor in communication with the means for capturing the image, the processor: 

calibrating the means for capturing the image by determining at least one parameter of the image based on a set of patterned images and a library; 
calculating a position and an orientation of a means for capturing the image relative to a coordinate system based on a set of augmented reality markers, the set of augmented reality markers being positioned proximate to the two-dimensional illustration of the floorplan; 
calculating a position and an orientation of the means for capturing the image relative to a coordinate system based on a set of augmented reality markers, the set of augmented reality markers being positioned proximate to the two-dimensional illustration of the floorplan of the structure and being one of synthetic markers or fiducial markers; 
detecting a target area comprising the two-dimensional illustration of the floorplan based on the set of augmented reality markers; 
detecting a target area comprising the two-dimensional illustration of the floorplan of the structure based on the set of augmented reality markers; 
processing the two-dimensional illustration of the floorplan by applying a line segment detection algorithm to detect two-dimensional line segments within the detected target area; generating a three-dimensional model based on the processed two-dimensional illustration of the floorplan by projecting each detected two-dimensional line segment into a three-dimensional reference plane where the augmented reality markers are positioned;
processing the two-dimensional illustration of the floorplan of the structure by applying a line segment detection algorithm to detect two-dimensional line segments within the detected target area; generating a three-dimensional model of the structure based on the processed two-dimensional illustration of the floorplan of the structure by projecting each detected two-dimensional line segment into a three-dimensional reference plane where the augmented reality markers are positioned;
and rendering the three-dimensional model in the augmented reality environment superimposed on the processed two-dimensional illustration of the floorplan.
and rendering the three-dimensional model of the structure superimposed on the processed two-dimensional illustration of the floorplan of the structure.



Allowable Subject Matter
6.	Claim 1-30 are allowed over cited references.
7.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation the set of augmented reality markers being positioned proximate to the two-dimensional illustration of the floorplan and generating a three-dimensional model based on the processed two-dimensional illustration of the floorplan by projecting each detected two-dimensional line segment into a three-dimensional reference plane where the augmented reality markers are positioned which are not disclosed by any of the cited references. Independent claims 11, 21 recite similar limitations and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611